Roberts, Chief Justice.
The only question in this case is, did the court err in excluding from the jury a power of attorney, under which one of the deeds in evidence before the jury was made, upon the ground, as shown by the bill of exceptions, that the land to be sold was not particularly described in the power of attorney. We think this was error. The power of attorney embraced any and all lands that might be owned by the principal in the State of Texas, and it was certainly not necessary to specify any particular tract of land in Texas to authorize the agent to sell it. Ho authority for such a rule of law has been cited, and it is believed none such could be found.
Judgment reversed and cause remanded.
Beversed and remanded.